           Case 1:20-cv-01130-CCB Document 2 Filed 05/02/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                       Baltimore Division

ANTIETAM BATTLEFIELD KOA, et al                        )
                                                       )
v.                                                     )       Civil No. 1:20-cv-01130

                                                       )
LAWRENCE J. HOGAN, GOVERNOR, et al                     )


                     MOTION FOR TEMPORARY RESTRAINING ORDER

        COME NOW THE PLAINTIFFS, by and through the undersigned counsel, and move

this honorable Court pursuant to Federal Rule 65 for a Temporary Restraining Order granting the

relief requested in the Complaint filed today in the above-styled case, and that the Court expedite

a hearing for Preliminary Injunctive relief, and for further relief and says in support thereof:

     1. The Plaintiffs’ Complaint for Declaratory Relief, Temporary Restraining Order,

        Preliminary Injunction and Permanent Injunctive Relief, and for Damages was filed today

        in the above civil action.

     2. Plaintiffs incorporate by reference each and every pleading therein in this motion for

        temporary restraining order.

     3. The undersigned attorney Daniel Cox has provided, via electronic service “e-mail”, the

        Complaint and exhibits and this motion to the Governor’s Office of Legal Counsel at

        4:36p.m. today. The undersigned attorney has also requested reasonable responses from

        the Governor and his Chief Legal Counsel asking for specific relief of not being exposed

        to arrest under his Executive Orders as outlined in his affidavit, to no avail.
          Case 1:20-cv-01130-CCB Document 2 Filed 05/02/20 Page 2 of 3



   4. Reopen Maryland, LLC leads state-wide protests of the Governor’s Executive Orders and

       had members and/or participants reporting today they were harassed and given tickets

       while protesting the Governor’s Orders by the Maryland State Police.

   5. Plaintiffs Antietam Battlefield KOA, Adventure Park USA, LLC, have and are suffering

       immediate harm to their businesses such that continued total interference with their right

       to commerce will result in the possibility of bankruptcy and closure.

   6. Plaintiff pastors are suffering immediate and permanent deprivation of liberty and harm

       in the Governor usurping their God ordained roles as pastor of their congregations, with

       the Governor deciding all aspects of when they may call a congregation, all in violation

       of the Constitution as pleaded in the Complaint.

   7. Plaintiff soldier SSG Anderson and Marine LCPL Repogle have and are suffering harm

       in being prevented necessary health care in physical therapy (Anderson), and both are

       experiencing the deprivation of their liberty and rights in being unlawfully ordered to go

       about in masks or face coverings, and unlawfully being forced to remain indoors under

       the Governor’s stay-inside Order and Face Covering Order.



FOR THESE REASONS, THE PLAINTIFFS pray the Court grant a temporary restraining order

as outlined and requested in the Complaint and order an expedited preliminary injunction

pending trial.

                                       Respectfully submitted,

                                       /s/ Daniel L. Cox, Fed. Bar No28245
                                       THE COX LAW CENTER, LLC
                                       P.O. Box 545
                                       Emmitsburg, MD 21727
                                       Phone: 410-254-7000
                                       Facsimile: 410-254-7220
 Case 1:20-cv-01130-CCB Document 2 Filed 05/02/20 Page 3 of 3



                       E-mail: dcox@coxlawcenter.com
                       www.OldLineStateLawyers.com


                       John R. Garza, Fed. Bar No.01921
                       Garza Law Office, P.C.
                       Garza Building
                       17 S. Jefferson St.
                       Rockville, MD 20850
                       jgarza@garzanet.com

                       Attorneys for Plaintiff

Dated: May 2, 2020
